DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiaodong Zhang (#76,068) on 08/25/2021, whereby it was authorized to incorporate the language of previously presented claim 7, claim 6, claim 4, and claim 2, into claim 1, as was previously indicated as allowable subject matter in the final office action mailed 05/26/2021.

The application has been amended as follows: 
Claim 1. A method for fabricating a semiconductor structure, comprising:
providing a base substrate having an opening;
forming a first gate layer in the opening, wherein the first gate layer closes a top of the opening and includes a void;
forming a second gate layer on the first gate layer, wherein an atomic radius of a material of the second gate layer is smaller than gaps among atoms of a material of the first gate layer; and
performing an annealing process to cause the atoms of the material of the second gate layer to pass through the first gate layer to fill the void[[.]], wherein:
a ratio between a product of a thickness of the first gate layer and an aspect ratio of the opening and a depth of the opening is in a range of approximately 15%-40%,
the thickness of the first gate layer is in a range of approximately 60Å-150Å,
the first gate layer is made of titanium,
the second gate layer is made of aluminum,
the atoms of the second gate layer reacts with the atoms of the first gate layer during the annealing process to form a gate structure, and 
the gate structure is made of aluminum titanium.

Claim 2 is canceled.

Claim 3. The method according to claim [[2]]1, wherein:
the aspect ratio of the opening is in a range of approximately 3:1 to 1:1

Claim 4 is canceled.

Claim 5. The method according to claim [[4]]1, wherein
a temperature of the annealing process is in a range of approximately 350°C-450°C.

Claim 6 is canceled.

Claim 7 is canceled.

Claim 8. The method according to claim [[6]]1, wherein:

a bias power of the physical vapor deposition process is in a range of approximately 750 watts-1500 watts.

Allowable Subject Matter
Claims 1,3,5,8-12,21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art, e.g. U.S. Patent Number 5,880,023 to Jun teaches a method for fabricating a semiconductor structure (column 3 line 38 to column 4 line 65), comprising:
providing (prior to FIG. 2A) a base substrate (1) having an opening (7);
forming (FIG. 2A) a first conductive layer (8) in the opening, wherein the first conductive layer closes a top of the opening and includes a void (9);
forming (FIG. 2B) a second conductive portion (12) on the first conductive layer, and
performing (FIG. 2C) an annealing process to cause the atoms of the material of the second conductive region to pass through the first gate layer to fill the void, as discussed previously.
Prior art, e.g. U.S. Patent Number 6,376,369 B1 to Doan teaches a similar void-filling method (Abstract) including a first conductive layer (116) and a second conductive layer (118) which is separate (column 6 lines 14-38) from the first conductive layer (116), as discussed previously.
Prior art, e.g. U.S. Patent Application Publication Number 2013/0323919 A1 to Teo et al. teaches (e.g. FIG. 1B, FIG. 4D) forming a first conductive gate layer (135, ¶ [0028]) and filling a void (140’, ¶ [0034]) with a second gate conductive layer (FIG. 4E layer 142, ¶ [0043]), as discussed previously.
Additionally, although Jun teaches filling high aspect ratio trenches (column 1 lines 23-34) and Doan teaches filling high aspect ratio trenches (Abstract, column 1 lines 60-54, column 2 lines 18-31) and Teo teaches wherein the void may be formed depending upon the aspect ratio (¶ [0028],[0034],[0043]), as discussed previously, prior art fails to reasonably teach or suggest together a ratio between a product thickness of the first gate layer and an aspect ratio of the opening and a depth of the opening is in a range of approximately 15%-40%, the thickness of the first gate layer is in a range of approximately 60Å-150Å, the first gate layer is made of titanium, the second gate layer is made of aluminum, wherein the atoms of the second gate layer reacts with the atoms of the first gate layer during the annealing process to form a gate structure, and the gate structure is made of aluminum titanium, together with all of the limitations of Examiner-amended claim 1 as claimed.  Claims 3,5,8-11,28 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Additionally, prior art fails to additionally teach forming a fate dielectric layer at a bottom of the opening, forming a work function layer on the gate dielectric layer, forming a barrier structure on the work function layer, wherein the barrier structure includes a first barrier layer on at top surface of the work function layer and a second barrier layer on the first barrier layer, the first barrier layer is made of tantalum nitride, the second barrier layer is made of titanium nitride,  together with the rest of the limitations of amended claim 12 as claimed.  Claims 21-27 are allowable in virtue of depending upon and including all of the limitations of allowable claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/Primary Examiner, Art Unit 2891